NUMBERS 13-09-00357-CR AND 13-09-00358-CR



COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



JOSEPH CHRISTIAN BRASHER,	Appellant,

v.

THE STATE OF TEXAS,	Appellee.



On appeal from the 156th District Court 
of Bee County, Texas.




MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Rodriguez and Garza 
Memorandum Opinion Per Curiam

	Appellant, Joseph Christian Brasher, perfected separate appeals from judgments
entered by the 156th District Court of Bee County, Texas in trial court cause numbers
B-08-2203-0-CR-B and B-08-2204-0-CR-B.  Counsel for appellant has now filed a motion
to permanently abate these appeals based on the death of appellant, Joseph Christian
Brasher.  According to counsel's motion, appellant died after the appeal was perfected, but
before this Court issued its mandate.  See Tex. R. App. P. 7.1(a)(2). 
	We grant counsel's motion, and, in accordance with Texas Rule of Appellate
Procedure 7.1(a)(2), we hereby order these appeals permanently ABATED.
 
									PER CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b).

Delivered and filed the 21st
day of December, 2009.